DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
This action is responsive to the amendment filed on 06/02/2021. Claims 14-47 are pending in this application. Claims 1-27 have been cancelled. Claims 28-47 have been added.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a temperature regulation unit”, “an air temperature regulation system”, “at least one drive”, “an air circulation device” in claim 28; “a control device” in claims 34; “a modular bus system” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “a temperature regulation unit” has been interpreted as “a power supply”. The limitation “an air temperature regulation system” has been interpreted as “a refrigeration circuit”. The limitation “at least one drive” has been interpreted as “a motor”. The limitation “an air circulation device” has been interpreted as “a fan”. The limitation “a control device” has been interpreted as “a controller”. The limitation “a modular bus system” has been interpreted as “a communication bus”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation “the portion of the temperature-regulated air” in the last line of page 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a first portion” or “a second portion”. For examination purposes the limitation has been interpreted as “the second portion”.
Claim 28 recites the limitation “the portion of the temperature-regulated air” in lines 1-2 of page 3 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a first portion” or “a second portion”. For examination purposes the limitation has been interpreted as “the first portion”.
Claim 30 recites the limitation "the individual drive" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “an individual drive”.
Claim 38 recites the limitation “the portion of the temperature-regulated air” in line 29 of page 5 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a first portion” or “a second portion”. For examination purposes the limitation has been interpreted as “the second portion”.
Claim 38 recites the limitation “the portion of the temperature-regulated air” in line 1 of page 6 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a first portion” or “a second portion”. For examination purposes the limitation has been interpreted as “the first portion”.
Claim 44 recites the limitation “the portion of the temperature-regulated air” in the last line of page 7 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a first portion” or “a second portion”. For examination purposes the limitation has been interpreted as “the second portion”.
Claim 44 recites the limitation “the portion of the temperature-regulated air” in lines 1-2 of page 8 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a first portion” or “a second portion”. For examination purposes the limitation has been interpreted as “the first portion”.
Claims 29, 31-37, 39-43 and 45-47 are rejected by the virtual dependency of claims 28, 38 and 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31-32, 37-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes (2006/0093514, previously cited and applied) in view of Mongrenier (2019/0247276, previously cited and applied), Haugen et al. (2011/0281514, previously cited and applied) and L. F. Barroero (2,962,875).
Regarding claim 28, Dawes discloses modular blood product storage system for temperature-regulated storage of blood products (abstract; see figures 1-3), the modular blood product storage system comprising: 
a. a temperature regulation unit (a power supply, 50), 
b. a base unit (26); 
c. a plurality of agitator units (trays 30) arranged between the temperature regulation unit (130) and the base unit (26; see figure 3); 
d. an air temperature regulation system (a refrigeration compressor 130) configured to provide temperature regulated air; 
e. an air circulation device (132) configured to generate a circulating flow of the temperature-regulated air through each of the plurality of agitator units (30) between the temperature regulation unit (130) and the base (26); and 
f. at least one drive (motor; paragraph [0040]); 

However, Dawes fails to disclose the detail of each of the plurality of agitator unit that comprises an upper connection side, a lower connection side, and movable compartment to receive the blood products, the moveable compartment being arranged between the upper connection side and the lower connection side and the moveable compartment being moveable by the at least one drive to agitate blood products received in the moveable compartment; wherein the lower connection side of each of the plurality of agitator units is configured to be selectively connectable to the base unit or to the upper connection side of another one of the plurality of agitator units; wherein the circulating flow of temperature-regulated air has a first portion flowing from the temperature regulation unit to the base unit and a second portion flowing from the base unit to the temperature regulation unit; and wherein one of the first and second portions of the circulating flow of temperature-regulated air flows through the moveable compartment of each of the plurality of agitator units, and the other of the first and second portions of the circulating flow of temperature-regulated air flows through one or more separate air circulation passages so that the portion of the temperature-regulated air that flows through the one or more air circulation passage is separated from the portion of the temperature-regulated air that flows through the moveable compartment of each of the plurality of agitator units; wherein each of the plurality of agitator units has a bottom provided with openings, wherein the bottom is arranged below the moveable compartment in the region of the lower connection side; wherein each of the plurality of 
Mongrenier teaches a device for storing elements (12; see figures 1-4) which comprise a plurality of agitators (drawers 30). Wherein each of the plurality of agitator unit (30) that comprises an upper connection side (the upper side of the agitator 30), a lower connection side (the bottom side of the agitator 30), and movable compartment (the box 60 of the agitator 30) to receive the products (12; see figures 1-3), the moveable compartment (60) being arranged between the upper connection side and the lower connection side (see figures 1-3) and the moveable compartment being moveable to agitate products (12) received in the moveable compartment (60; see figures 1-3); wherein the lower connection side of each of the plurality of agitator units (30) is configured to be selectively connectable to the base unit (the base of the storage device 10) or to the upper connection side of another one of the plurality of agitator units (30; see figures 1-3).

Haugen teaches an apparatus for directing air flow in a biological safety cabinet comprise a working chamber (30), an air recirculation chamber (32) and a base (14; see figures 1-3). Wherein the circulating flow of temperature-regulated air has a first portion (the downward vertical flow portion) flowing from a temperature regulation unit (38) to the base unit (14) and a second portion (the upward vertical flow portion) flowing from the base unit (14) to the temperature regulation unit (38; see figures 1-2); and wherein one of the first (the vertical downward flow portion) and second portions of the circulating flow of temperature-regulated air flows through the working chamber (30; see figure 1), and the other of the first and second portions (the upward vertical flow portion) of the circulating flow of temperature-regulated air flows through one or more separate air circulation passages (see figure 2) so that the portion of the temperature-regulated air that flows through the one or more air circulation passage is separated from the portion (the downward vertical flow portion) of the temperature-regulated air that flows through the working chamber (30; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood product system of Dawes to incorporate the claim air flow pattern as taught by Haugen in order to promote air flow regulation through the agitators.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood product system of Dawes to incorporate openings at the bottom of the agitator units and 
Regarding claim 31, Dawes as modified discloses in which the temperature regulation unit (50, Dawes) has a power supply (50), wherein the upper connection side of each of the plurality of agitator units (30) comprises a power connection (7a, George) connected to the power supply of the temperature regulation unit (see figure 12 of Dawes and figures 4 of George).
Regarding claim 32, Dawes as modified discloses in which the base unit (26, Dawes) has a power supply (50), wherein the lower connection side of each of the plurality of agitator units (30, Dawes) comprises a power connection (7b) connected to the power supply of the based unit (26, Dawes; paragraph [0039]; see figure 12 of Dawes and figure 4 of George).
Regarding claim 37, Dawes as modified discloses wherein the blood products are blood platelets disposed in bags (platelet containers; paragraph [0039]), 
wherein the blood platelets disposed in bags are arranged in the moveable compartments of each of the plurality of agitator units (30, Dawes; paragraph [0039]); and 
wherein the blood storage system maintains the blood platelets disposed in bags at a temperature of about 22oC + or – 2oC (see figure 5 of Dawes).
Regarding claim 38, Dawes discloses modular blood product storage system for temperature-regulated storage of blood products (abstract; see figures 1-3), the modular blood product storage system comprising: 
a. a temperature regulation unit (a power supply, 50), 

c. a plurality of agitator units (trays 30) arranged between the temperature regulation unit (130) and the base unit (26; see figure 3); 
d. an air temperature regulation system (a refrigeration compressor 130) configured to provide temperature regulated air; 
e. an air circulation device (132) configured to generate a circulating flow of the temperature-regulated air through each of the plurality of agitator units (30) between the temperature regulation unit (130) and the base (26); and 
f. at least one drive (motor; paragraph [0040]); 
wherein each of the plurality of agitators unit (the trays 30) being moveable by the at least one drive (the motor) to agitate blood products received in the plurality of agitators (paragraph [0040]). 
However, Dawes fails to disclose the detail of each of the plurality of agitator unit that comprises an upper connection side, a lower connection side, and movable compartment to receive the blood products, the moveable compartment being arranged between the upper connection side and the lower connection side and the moveable compartment being moveable by the at least one drive to agitate blood products received in the moveable compartment; wherein the lower connection side of each of the plurality of agitator units is configured to be selectively connectable to the base unit or to the upper connection side of another one of the plurality of agitator units; wherein the circulating flow of temperature-regulated air has a first portion flowing from the temperature regulation unit to the base unit and a second portion flowing from the base unit to the temperature regulation unit; and wherein one of the first and second portions 
Mongrenier teaches a device for storing elements (12; see figures 1-4) which comprise a plurality of agitators (drawers 30). Wherein each of the plurality of agitator unit (30) that comprises an upper connection side (the upper side of the agitator 30), a lower connection side (the bottom side of the agitator 30), and movable compartment (the box 60 of the agitator 30) to receive the products (12; see figures 1-3), the moveable compartment (60) being arranged between the upper connection side and the lower connection side (see figures 1-3) and the moveable compartment being moveable to agitate products (12) received in the moveable compartment (60; see figures 1-3); wherein the lower connection side of each of the plurality of agitator units (30) is configured to be selectively connectable to the base unit (the base of the storage device 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood product system of Dawes to incorporate the claim structure of the plurality of agitator unit as taught by Mongrenier in order to obtain a predictable result which to hold blood products.
Haugen teaches an apparatus for directing air flow in a biological safety cabinet comprise a working chamber (30), an air recirculation chamber (32) and a base (14; see figures 1-3). Wherein the circulating flow of temperature-regulated air has a first portion (the downward vertical flow portion) flowing from a temperature regulation unit (38) to the base unit (14) and a second portion (the upward vertical flow portion) flowing from the base unit (14) to the temperature regulation unit (38; see figures 1-2); and wherein one of the first (the vertical downward flow portion) and second portions of the circulating flow of temperature-regulated air flows through the working chamber (30; see figure 1), and the other of the first and second portions (the upward vertical flow portion) of the circulating flow of temperature-regulated air flows through one or more separate air circulation passages (see figure 2) so that the portion of the temperature-regulated air that flows through the one or more air circulation passage is separated from the portion (the downward vertical flow portion) of the temperature-regulated air that flows through the working chamber (30; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood 
Barroero teaches a refrigerated cabinet comprising wherein each of the plurality of agitator units (30) has a bottom (38) provided with openings (36), wherein the bottom (38) is arranged below the moveable compartment (39; see figure 6) in the region of the lower connection side (see figure 2); wherein each of the plurality of agitator units (30) has one or more separate air passages (the air passages which associated with each of the agitator unit 30), and wherein the one or more separate air passage of each of the plurality of agitator units together form the one or more separate air circulation passages of the product storage system (10; see figure 2); wherein the first portion (the vertical downward air portion) of the circulating flow of temperature-regulated air flows through the moveable compartment (39) of each of the plurality of agitator units (30), and wherein the first portion of the circulating flow of temperature-regulated air which flows through the moveable compartment (39) of each of the plurality of agitator units (30) flows through the openings (36) of each of the plurality of agitator units (30; see figure 2); and wherein the second portion (the horizontal airflow portion) of the circulating flow of temperature-regulated air flows through the one or more separate air circulation passages (the air passage which associated each of the agitator unit 30) of each of the plurality of agitator units (30) which together form the one or more separate air circulation passages (the air passage which associated each of the agitator unit 30) of the product storage system (see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood 
Regarding claim 43, Dawes as modified discloses wherein the blood products are blood platelets disposed in bags (platelet containers; paragraph [0039]), 
wherein the blood platelets disposed in bags are arranged in the moveable compartments of each of the plurality of agitator units (30, Dawes; paragraph [0039]); and 
wherein the blood storage system maintains the blood platelets disposed in bags at a temperature of about 22oC + or – 2oC (see figure 5 of Dawes).

Claims 29-30, 33-34 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes in view of Mongrenier, Haugen and Barroero as applied to claims 28 and 38 above and further in view of George et al. (2009/0037031, previously cited and applied).
Regarding claims 29 and 39, Dawes as modified fails to disclose each of agitator unit has an individual drive for movement of its respective movable compartment.
George teaches a system comprises each of agitator unit (2) has an individual drive (25-31) for movement of its respective movable compartment (see figures 2-3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood 
Regarding claim 30, Dawes fails to discloses the individual drive comprise an electric motor. 
George teaches a system comprises the individual drive (25-31) comprises an electric motor (25-31; see figures 2-3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood product system of Dawes to incorporate individual drive which comprises electric motor as taught by George in order to provide individual drive operation for respective agitator.
Regarding claims 33 and 40, Dawes fails to disclose each of the plurality of agitator units has an access opening for the insertion and removal of blood products, a door which is openable to provide access to the access opening and closeable to close the access opening, and wherein opening of the door causes movement of the moveable compartment to be stopped.
George teaches a system comprising a plurality of agitator units (2). Wherein each of the plurality of agitator units (2) has an access opening (see figure 2) for the insertion and removal of products (see figure 2), a door (5) which is openable to provide access opening and closeable to close the access opening (see figures 2 and 6), and wherein opening of the door (5) cause movement of the movable compartment to be stopped (see figures 2 and 6).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modify the blood storage 
Regarding claims 34 and 41, Dawes as modified discloses the blood product storage system (10, Dawes) has a control device (48; see figure 12 of Dawes), and wherein the control device (48) is configured to actuate the individual drive (25-31) of each of the plurality of agitator units (30, Dawes) on an individual basis (see figures 3 of Dawes).

Claims 35-36 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes in view of Mongrenier, Haugen and Barroero as applied to claims 28 and 38 above and further in view of Lane et al. (20040244396).
Regarding claims 35 and 42, Dawes fails to disclose the blood storage system further comprises a temperature regulation liquid circuit, wherein the temperature regulation liquid circuit comprises a pump for circulation of a temperature regulation liquid through the temperature regulation liquid circuit and wherein each of the plurality of agitator units has a liquid circuit that is connected to the temperature regulation liquid circuit
Lane teaches a refrigerator case comprising a temperature regulation liquid circuit (the circuit which associated with the pump 42), wherein the temperature regulation liquid circuit comprises a pump (40) for circulation of a temperature regulation liquid through the temperature regulation liquid circuit (see figure 1) and wherein each of 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood product system of Dawes to incorporate the claimed temperature regulation liquid circuit which comprises a pump and a liquid circuit for each of the agitator units as taught by Lane in order to improve cooling of the agitators.
Regarding claim 36, Dawes fails to disclose the liquid circuit (the liquid circuit of Lane; see figure 2) of each of the plurality of agitator units (30, Dawes) is connected to the temperature regulation liquid circuit (the circuit which associated with the pump 42 of Lane; see figure 1) via one or more couplings (32, Lane) arranged at a position selected from (a) the lower connection side (see figures 1-2, Lane), (b) the upper connection side, and (c) both the lower connection side and the upper connection side (noted alternative limitation; item “(a)” has been addressed).

Claims 44 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes in view of Mongrenier, Haugen and Lane.
Regarding claim 44, Dawes discloses modular blood product storage system for temperature-regulated storage of blood products (abstract; see figures 1-3), the modular blood product storage system comprising: 
a. a temperature regulation unit (a power supply, 50), 
b. a base unit (26); 

d. an air temperature regulation system (a refrigeration compressor 130) configured to provide temperature regulated air; 
e. an air circulation device (132) configured to generate a circulating flow of the temperature-regulated air through each of the plurality of agitator units (30) between the temperature regulation unit (130) and the base (26); and 
f. at least one drive (motor; paragraph [0040]); 
wherein each of the plurality of agitators unit (the trays 30) being moveable by the at least one drive (the motor) to agitate blood products received in the plurality of agitators (paragraph [0040]). 
However, Dawes fails to disclose the detail of each of the plurality of agitator unit that comprises an upper connection side, a lower connection side, and movable compartment to receive the blood products, the moveable compartment being arranged between the upper connection side and the lower connection side and the moveable compartment being moveable by the at least one drive to agitate blood products received in the moveable compartment; wherein the lower connection side of each of the plurality of agitator units is configured to be selectively connectable to the base unit or to the upper connection side of another one of the plurality of agitator units; wherein the circulating flow of temperature-regulated air has a first portion flowing from the temperature regulation unit to the base unit and a second portion flowing from the base unit to the temperature regulation unit; and wherein one of the first and second portions of the circulating flow of temperature-regulated air flows through the moveable 
Mongrenier teaches a device for storing elements (12; see figures 1-4) which comprise a plurality of agitators (drawers 30). Wherein each of the plurality of agitator unit (30) that comprises an upper connection side (the upper side of the agitator 30), a lower connection side (the bottom side of the agitator 30), and movable compartment (the box 60 of the agitator 30) to receive the products (12; see figures 1-3), the moveable compartment (60) being arranged between the upper connection side and the lower connection side (see figures 1-3) and the moveable compartment being moveable to agitate products (12) received in the moveable compartment (60; see figures 1-3); wherein the lower connection side of each of the plurality of agitator units (30) is configured to be selectively connectable to the base unit (the base of the storage device 10) or to the upper connection side of another one of the plurality of agitator units (30; see figures 1-3).

Haugen teaches an apparatus for directing air flow in a biological safety cabinet comprise a working chamber (30), an air recirculation chamber (32) and a base (14; see figures 1-3). Wherein the circulating flow of temperature-regulated air has a first portion (the downward vertical flow portion) flowing from a temperature regulation unit (38) to the base unit (14) and a second portion (the upward vertical flow portion) flowing from the base unit (14) to the temperature regulation unit (38; see figures 1-2); and wherein one of the first (the vertical downward flow portion) and second portions of the circulating flow of temperature-regulated air flows through the working chamber (30; see figure 1), and the other of the first and second portions (the upward vertical flow portion) of the circulating flow of temperature-regulated air flows through one or more separate air circulation passages (see figure 2) so that the portion of the temperature-regulated air that flows through the one or more air circulation passage is separated from the portion (the downward vertical flow portion) of the temperature-regulated air that flows through the working chamber (30; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood product system of Dawes to incorporate the claim air flow pattern as taught by Haugen in order to promote air flow regulation through the agitators.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the modular blood product system of Dawes to incorporate the claimed temperature regulation liquid circuit which comprises a pump and a liquid circuit for each of the agitator units as taught by Lane in order to improve cooling of the agitators.
Regarding claim 46, Dawes fails to disclose the liquid circuit (the liquid circuit of Lane; see figure 2) of each of the plurality of agitator units (30, Dawes) is connected to the temperature regulation liquid circuit (the circuit which associated with the pump 42 of Lane; see figure 1) via one or more couplings (32, Lane) arranged at a position selected from (a) the lower connection side (see figures 1-2, Lane), (b) the upper connection side, and (c) both the lower connection side and the upper connection side (noted alternative limitation; item “(a)” has been addressed).
Regarding claim 47, Dawes as modified discloses wherein the blood products are blood platelets disposed in bags (platelet containers; paragraph [0039]), 
wherein the blood platelets disposed in bags are arranged in the moveable compartments of each of the plurality of agitator units (30, Dawes; paragraph [0039]); and 
oC + or – 2oC (see figure 5 of Dawes).

Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes in view of Mongrenier, Haugen and Lane as applied to claim 44 above and further in view of George.
Regarding claim 45, Dawes fails to disclose each of the plurality of agitator units has an access opening for the insertion and removal of blood products, a door which is openable to provide access to the access opening and closeable to close the access opening, and wherein opening of the door causes movement of the moveable compartment to be stopped.
George teaches a system comprising a plurality of agitator units (2). Wherein each of the plurality of agitator units (2) has an access opening (see figure 2) for the insertion and removal of products (see figure 2), a door (5) which is openable to provide access opening and closeable to close the access opening (see figures 2 and 6), and wherein opening of the door (5) cause movement of the movable compartment to be stopped (see figures 2 and 6).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modify the blood storage system of Dawes to incorporate the claimed access opening and movable door for the plurality of the agitator units as taught by George in order to access the products individually by opening or closing the individual access door. 

Response to Arguments
Applicant’s arguments on the Remarks filed 06/02/2021 with respect to claim(s) 28, 38 and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/KUN KAI MA/Primary Examiner, Art Unit 3763